          Case 1:21-cr-00353-JDB Document 12 Filed 06/09/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




    UNITED STATES OF AMERICA
              v.
    NICHOLAS LANGUERAND,                                    Criminal Case No. 21-353 (JDB)

          Defendant.



                       DUE PROCESS PROTECTIONS ACT ORDER

       Pursuant to the Due Process Protections Act, the Court ORDERS that all government

counsel shall review their disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963),

and its progeny, as set forth in Local Criminal Rule 5.1, and comply with those provisions. The

failure to comply could result in dismissal of the indictment or information, dismissal of

individual charges, exclusion of government evidence or witnesses, continuances, Bar discipline,

or any other remedy that is just under the circumstances.

       SO ORDERED.




                                                                             /s/
                                                                      JOHN D. BATES
                                                                 United States District Judge


Dated: June 9, 2021




                                                1
